             Case 7:20-cv-03837-VB Document 6 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DARNELL KIDD,                                                 :
                           Petitioner,                        :
                                                              :   ORDER
v.                                                            :
                                                              :   20 CV 3837 (VB)
UNITED STATES OF AMERICA,                                     :   S9 14 CR 768-10 (VB)
                           Respondent.                        :
--------------------------------------------------------------x

        By letter dated August 3, 2020 (Doc. #479 in 14cr768), petitioner’s counsel states that
petitioner is withdrawing his pending petition under 28 U.S.C. § 2255. 1 Counsel further states
that he has had conversations with petitioner and that this decision was made after reviewing the
record as well as the government’s opposition to the petition. Accordingly, the Court finds that
petitioner’s decision to withdraw the Section 2255 motion is an informed one.

        Petitioner’s application to withdraw his Section 2255 motion is GRANTED.

        Counsel also asks that his CJA appointment in the criminal case (14cr768) remain in
place because of “other issues that have arisen that potentially would result in Mr. Kidd seeking
a sentence reduction,” and that “Mr. Kidd needs representation to pursue these matters.” The
Court assumes that counsel is referring to a possible motion under 18 U.S.C. § 3582(c)(1)(A)(i)
for a reduction of sentence. If that is the case, the application to remain as defendant’s counsel is
GRANTED. If that is not the case, and/or there is some other reason why counsel wishes to
remain as CJA counsel in the criminal case, counsel is directed to inform the Court by letter
immediately.

       The petition under 28 U.S.C. § 2255 is DISMISSED. The Clerk is instructed to close
case number 20 CV 3837 (VB).

Dated: August 3, 2020
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge


1
       In the Order to Answer with respect to the 2255 motion, the Court appointed Kerry A.
Lawrence, Esq., who had represented petitioner in the underlying criminal case, as petitioner’s
attorney. (Doc. #3 in 20cv3837).
